SALCINES, Judge.
B.R., Sr., the father, appeals the trial court’s order which adjudicated his minor children, B.R. and B.R., Jr., to be dependent. We affirm the adjudication of dependency, but write to express our concern about the case plan filed by the Department of Children and Families which was accepted by the trial court.
At the November 5, 1999, hearing, the Department sought to have the children declared dependent as to the father who was incarcerated in a federal prison. We note that the plan set a target date of October 30, 2000, apparently due to the requirements in section 39.601(7), Florida Statutes (1999). It would be impossible for the father to accomplish the goals set forth in the plan because he will be incarcerated until some time in the year 2001. Further, the trial court sustained the father’s objections to the plan requirement that he attend a sexual abuse evaluation because the evidence presented at the hearing did not support the need for it. However, the November 5, 1999, case plan still calls for the evaluation.
Accordingly, we affirm the trial court’s adjudication of dependency and request that, after the father is released from prison, the Department consider filing an amended case plan which encompasses the requirements discussed at the dependency hearing and sets a goal date which is realistic.
Affirmed.
PARKER, A.C.J., and ALTENBERND, J., concur.